Citation Nr: 1434768	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, anxiety disorder, and depression.

4.  Entitlement to service connection for an eye disorder.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability; and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches; and if so, whether the reopened claim should be granted. 



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to September 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

For the sake of clarity, the Board has combined the Veteran's claims seeking service connection for psychiatric disorders into a single issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board's decision below grants the claims of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a cervical spine disability and headaches.  The reopened claims, along with the remaining issues on appeal, are remanded. 


FINDINGS OF FACT

1.  In an unappealed rating decision issued in February 2006, the RO denied the Veteran's original claims seeking service connection for a cervical spine disability and headaches.  

2.  The evidence received after the expiration of the appeal period for the February 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for a cervical spine disability and headaches.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome on the issue addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In an unappealed rating decision issued in February 2006, the RO denied the Veteran's original claims seeking service connection for a cervical spine disability and headaches.  At the time of this decision, the Veteran's military service from March 1983 to September 1990 was considered dishonorable for VA benefit purposes.

In October 2010, the RO issued an administrative decision which determined that the Veteran's military service from March 1983 to September 1990 was now considered honorable for VA purposes.  Service treatment reports from this period of military service include complaints of headaches and back pain.

This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, it is new and material, and reopening the claims of entitlement to service connection for a cervical spine disability and headaches is warranted.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for headaches is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for lumbar and cervical spine disabilities, right knee disability, psychiatric disorder, eye disorder and headaches.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A.  Additional Evidence Available

In April 2012, the Veteran submitted an authorization and consent form to obtain medical treatment records from the Minnesota Veterans Home in Hastings, Minnesota.  A June 2012 treatment letter noted that the Veteran had been receiving treatment for multiple medical conditions at this location for the past seven years.   A request by the RO to obtain these records is not found in the record.

A review of the record further suggests that additional treatment records are available in this matter.  During his February 2010 VA examination of the spine, the Veteran indicated that he was treated for his back and neck giving out in 1991.  He also reported that he was injured in a motorcycle accident.  The Veteran has not, however, provided a release permitting the RO to attempt to obtain these records. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

When VA is put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records.

B.  New Evidence Received

A significant amount of new medical treatment evidence has been received since the RO's September 2011 statement of the case.  This evidence has not previously been considered by the RO, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

C.  Additional Examinations Needed

A review of the Veteran's service treatment records revealed complaints of and treatment for headaches.  The Veteran contends that he has continued to have headaches ever since his military service.  Under these circumstances, the Board finds that an examination is necessary to identify any current headache disorder found and to determine whether any such disability was incurred in or aggravated during the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms). 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Specifically, the Board is interested in obtaining treatment records from the Minnesota Veterans Home in Hastings, Minnesota; records related to his neck and back giving out in 1991; and records relating to his post service motorcycle accident.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to identify any current headache disorder found and determine whether any current headache disorder found is related to the Veteran's military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current headache disorder was incurred or aggravated during the Veteran's military service.  IF NOT, the examiner must provide an opinion as to whether any current headache disorder was caused OR aggravated (i.e., increased in severity beyond the natural progress of the condition) by any of the Veteran's service-connected disabilities.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated on the merits with consideration of all evidence received since the September 2011 statement of the case.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


